BUSSEY, Presiding Judge:
Will Moulton, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Custer County, Oklahoma, for the offense of Attempted Rape; his punishment was set at ten (10) years imprisonment. Thereafter, the defendant filed an Application for Post Conviction Relief in the trial court on October 18, 1971, which was denied on November 22, 1971, and from said denial of post conviction relief, a timely appeal has been perfected to this Court.
Defendant asserts five propositions of error in his Pro se brief. We have carefully examined the propositions asserted and observe that proposition one, that the evidence does not show attempted rape, and proposition two, that the court erred in permitting admission into evidence of other crimes, have previously been discussed in defendant’s regular appeal, Moulton v. State, Okl.Cr., 476 P.2d 366. We have carefully examined defendant’s three remaining propositions and are of the opinion that they do not contain sufficient merit to warrant discussion. The Order Denying Post Conviction Relief is accordingly affirmed and the defendant is advised that he has exhausted his State remedies.
BRETT, J., concurs in results.
SIMMS, J., concurs.